Vacated and Dismissed and Opinion filed June 20, 2002








Vacated and Dismissed and Opinion filed June 20, 2002.
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-99-00047-CV
____________
 
HARRIS COUNTY HOSPITAL DISTRICT, Appellant
 
V.
 
EDWARD D. EDUOK, JR., Appellee
 

 
On
Appeal from the 151st District Court
Harris
County, Texas
Trial
Court Cause No. 96-02547
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed October 16, 1998.
On June 17, 2002, the parties filed a
joint motion to vacate the trial court=s judgment and to dismiss with
prejudice the suit filed by appellee, Edward D. Eduok, Jr.  The
motion is granted.
Accordingly, we vacate the judgment
of the trial court and order the suit filed by Edward D. Eduok,
Jr., dismissed with prejudice.  
PER CURIAM
Judgment rendered and Opinion filed June 20, 2002.
Panel consists of Justices Yates, Seymore,
and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).